Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

  Claims 2 - 6, 8 - 12, 14 - 18, 20 - 24, 26, 27 are pending.  
  Claims 2, 8, 14, 20 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein receiving, from a virtual network function manager (VNFM), a VNF descriptor (VNFD) information element which is associated with a designated VNF instance, such that the VNFD information element is received from a network function virtualization operator (NFVO), and wherein determining, by the virtual network function manager, that an auto-scaling parameter associated with the VNF instance is dynamically configurable after VNF instantiation according to an autoScalable attribute of a VnfConfigurableProperties information element included in the VNF descriptor information element, and wherein re-configuring, by the virtual network function manager, the auto-scaling parameter of the VNF instance in order to dynamically update the value of the auto-scaling parameter(s) in response to the auto-scaling parameter(s) being dynamically configurable, in addition to the other limitations in the specific manner as recited in claims 2 - 6, 8 - 12, 14 - 18, 20 - 24, 26, 27.  
  
Claims 3 - 6, 26, 27 are allowed due to allowed base claim 2.  
Claims 9 - 12 are allowed due to allowed base claim 8.  
Claims 15 - 18 are allowed due to allowed base claim 14.  
Claims 21 - 24 are allowed due to allowed base claim 20.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                        5-21-2022Primary Examiner, Art Unit 2452